         Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 1 of 15




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 TERRANCE JAMES MATTHEWS,
                                                Case No. 1:20-cv-00037-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 OLIVIA CRAVEN, MIKE
 MATTHEWS, JAMES DRESSEN,
 NORMAN LANGELAK, CRIS
 COLSON, CHIP MORGAN, and the
 STATE OF IDAHO,

                      Defendants.


       The Complaint of Plaintiff Terrance James Matthews was conditionally filed by the

Clerk of Court due to his request for in forma pauperis status. Dkts. 3, 1. A “conditional

filing” means that Plaintiff must obtain court authorization to proceed.

       The Court must screen all pauper complaints seeking relief against a government

entity or official to determine whether summary dismissal is appropriate. 28 U.S.C. § 1915.

The Court must dismiss any claims that are frivolous or malicious, that fail to state a claim

upon which relief may be granted, or that seek monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915(e)(2)(B). After reviewing the Complaint, the

Court has determined that Plaintiff must show either that his Complaint is timely or that

adequate legal reason exists to excuse its untimeliness, as well as address other procedural

concerns.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
          Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 2 of 15




                                       STANDARDS OF LAW

            1. Screening Standard

        A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        A plaintiff is required to state facts, and not just legal theories, in a complaint. See

Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009). In Iqbal, the Court made clear that “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. at 678. In

other words, Federal Rule of Civil Procedure 8 “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Id. (internal quotation marks omitted). If

the facts pleaded are “merely consistent with a defendant’s liability,” the complaint has not

stated a claim for relief that is plausible on its face. Id. (internal quotation marks omitted).

Pro se complaints must be liberally construed. See Hebbe v. Pliler, 627 F.3d 338, 342 (9th

Cir. 2010).

        Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute.1 To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the



1
  Plaintiff also cites 42 U.S.C. § 1985 as grounds for his claims. However, pertinent portions of that statute,
subsections (2) and (3) require allegations of a racial or class-based discriminatory animus behind the
conspirators’ actions. See Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989); see also A & A
Concrete, Inc. v. White Mountain Apache Tribe, 676 F.2d 1330, 1333 (9th Cir. 1982) (claims under sections


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
          Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 3 of 15




Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the amendments to the United States Constitution.

            2. Statute of Limitations Standard

        Under 28 U.S.C. § 1915(d), a district court may sua sponte (on its own motion)

dismiss a frivolous action filed in forma pauperis. Franklin v. Murphy, 745 F.2d 1221,

1225-26 (9th Cir. 1984). An action is frivolous “where it lacks arguable basis either in law

or in fact.” Neitzke v. Williams, 490 U.S. 319 (1989). A case filed outside the statute of

limitations period is legally frivolous. Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir.

2006); Pino v. Ryan, 49 F.3d 51 (2d Cir. 1995); Moore v. McDonald, 30 F.3d 616, 620 (5th

Cir. 1994) (citing Gartrell v. Gaylor, 981 F.2d 254, 256 (5th Cir. 1993)). Cf. Herbst v.

Cook, 260 F.3d 1039, 1042 n.3 (9th Cir. 2001) (in habeas corpus context, finding the

district court “has the authority to exercise its discretion by raising the statute of limitations

sua sponte when doing so furthers the interests of comity, federalism, and judicial

efficiency.”) When a statute of limitations issue has been identified by the Court, the

plaintiff must be given an opportunity to respond. Id. at 1043.

        The statute of limitations period for filing a civil rights lawsuit under 42 U.S.C. §

1983 is the same as the state personal injury statute of limitations. Wilson v. Garcia, 471

U.S. 261 (1985) (later overruled only as to claims brought under the Securities Exchange



1985(2) and 1985(3) require the element of class-based animus). Plaintiff has failed to allege that he is a
member of a racial group or other protected class against whom a conspiracy was perpetrated.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
           Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 4 of 15




Act of 1934, not applicable here). In Idaho, that time period is two years. See Idaho Code

§ 5-219.

       Although the state statute of limitations determines the deadline for filing a claim,

federal law determines when a claim accrues. Elliott v. City of Union City, 25 F.3d 800,

801-02 (9th Cir. 1994). The Ninth Circuit Court of Appeals has determined that a claim

accrues when the plaintiff knows, or should know, of the injury that is the basis of the cause

of action. See Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir. 1996). Under this “discovery

rule,” the statute begins to run once a plaintiff knows of his injury and its cause. Gibson v.

United States, 781 F.2d 1334, 1344 (9th Cir. 1986). A claim accrues upon awareness of an

actual injury, “and not when the plaintiff suspects a legal wrong.” Lukovsky v. City and

County of San Francisco, 535 F.3d 1044, 1049 (9th Cir. 2008).

       In general, the statute of limitations for a § 1983 claim dependent upon a prior state

court action to invalidate a conviction does not begin to run until the conviction is reversed,

expunged or declared invalid, because a § 1983 cause of action does not arise until a

declaration of invalidity. See Heck v. Humphrey, 512 U.S. 477, 489 (1994).

The Ninth Circuit Court of Appeals has held that, if a released plaintiff desires to bring a

civil rights claim challenging a conviction not previously invalidated, he may do so. See

Nonnette v. Small, 316 F.3d 872, 876-77 (9th Cir. 2002). However, the statute of limitations

for his claim will not be lengthened as it is when a plaintiff first invalidates his conviction

by pursuing a collateral review action, see Heck v. Humphrey, 512 U.S. at 489.

       Under limited circumstances, untimely claims sometimes can be salvaged. State law

governs equitable timeliness excuses. The Idaho Supreme Court has determined that


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
           Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 5 of 15




“[s]tatutes of limitation in Idaho are not tolled by judicial construction but rather by the

expressed language of the statute.” Wilhelm v. Frampton, 158 P.3d 310, 312 (Idaho 2007).

Idaho statutorily tolls the limitations period for a person’s minority status or insanity. I.C.

§ 5-230.

       The theory of equitable estoppel is also available. While it “does not ‘extend’ a

statute of limitation,” it works in a similar manner to prevent a party who has falsely

represented or concealed a material fact with actual or constructive knowledge of the truth

“from pleading and utilizing the statute of limitations as a bar, although the time limit of

the statue may have already run.” J.R. Simplot Co., v. Chemetics International, Inc., 887

P.2d 1039, 1041 (Idaho 1994).

       If claims are untimely filed and the untimeliness cannot be excused, they are subject

to dismissal for failure to state a claim upon which relief may be granted. See Belanus v.

Clark, 796 F.3d 1021, 1030 (9th Cir. 2015). However, a complaint should not be dismissed

without leave to amend unless it is clear that the complaint’s deficiencies cannot be cured.

See Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000).

                               REVIEW OF COMPLAINT

            1. Factual Allegations

       Plaintiff brings a variety of substantive and procedural claims arising from an Idaho

Commission of Pardons and Parole (ICPP) decision to revoke his parole in 2006, and from

subsequent court decisions reviewing the parole revocation. Plaintiff claims that his parole

revocation was wrongful, that he was denied due process in the state court system, and that

the state courts ignored his actual innocence argument.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 6 of 15




       Plaintiff’s claims arise from his 1991 conviction of two counts of lewd conduct with

a child under sixteen and two counts of sexual abuse of a child under sixteen. He received

four concurrent unified sentences of fifteen years, with five years determinate. See State v.

Matthews, 124 Idaho 806, 864 P.2d 644 (Idaho Ct. App. 1993). In 1996, he was paroled,

but his parole was revoked in February 2002. In May 2002, he was again paroled.

       On July 29, 2005, Plaintiff was arrested for violating parole. He asserts that his

parole was wrongfully revoked in 2006 when a polygraph examination he passed was

reported as “failed.” He was imprisoned after the parole revocation. In June 2010, he finally

obtained and submitted a video recording of the polygraph examination to the Idaho

Commission of Pardons and Parole (ICPP) at a hearing on a self-initiated progress report.

As a result, he asserts, the ICPP granted him a tentative release date, but wrongfully

conditioned release on completion of a sex-offender treatment program, instead of

releasing him immediately.

       Plaintiff’s full-term release date was September 9, 2013. He was released from any

further prison/parole obligations on that date and remains free.

       Petitioner previously pursued many of his claims in habeas corpus and civil rights

actions in state court. See Matthews v. Jones, 147 Idaho 224, 226–27, 207 P.3d 200, 202–

03 (Idaho Ct. App. 2009); Matthews v. Morgan, 2009 WL 91510701 at *1, 3 (Idaho Ct.

App. 2009); Matthews v. Gebhart, Docket No. 39666, 2012 WL 9494158 (Idaho Ct. App.

2012) (unpublished); Matthews v. Craven, 2014 WL 3945950, at *1-2 (Idaho Ct. App.

2014). He obtained no relief.

       Plaintiff asserts that, during adjudication of these cases, the state district court and


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 7 of 15




appellate courts ignored his actual innocence arguments and denied him due process rights

by “denying disqualifying jurist with cause, denying waiver of fees with less than $800

income,” and denying his “right to appeal.”

          2. Discussion of Statute of Limitations Issue

       To explain the late pursuit of his actions in state and federal court, Plaintiff asserts

that he could not prove his 2005 polygraph test results were wrong until he received the

audio-visual tape of polygraph examination on June 10, 2010. Using this as the “discovery”

date of his cause of action when his federal statute of limitations began, the Court finds

that his statute of limitations expired two years later, on June 10, 2012.

       A later potential start date is February 9, 2011, when Plaintiff brought the error to

the attention of the ICPP, but they chose to do nothing. Under this formulation, Plaintiff

had until February 9, 2013, in which to bring a federal civil rights cause of action, asserting

that the ICPP acted wrongfully.

       Even if the Court uses the date Plaintiff served out his sentence, September 9, 2013,

as the date he was released from the alleged “false imprisonment,” his statute of limitations

expired in 2015, five years before he filed this action.

       Unfortunately, Plaintiff’s federal statute of limitations is not extended by Plaintiff’s

decision to pursue various state court actions to try to obtain a remedy, rather than coming

straight to federal court. State and federal courts have concurrent jurisdiction to adjudicate

civil rights matters. The federal statute started upon “discovery” of his cause of action and

kept running, regardless of which forum Plaintiff selected. Plaintiff seems to be mixing up

federal habeas corpus law (which requires exhaustion of state court remedies and provides


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 8 of 15




for tolling of the statute of limitations while those actions are pending) and civil rights law

(which requires exhaustion of prison administrative remedies when one is a prisoner).

       As to Plaintiff’s due process claims against the courts, he has not stated the dates

the alleged denials of due process took place. Each date must be clarified in the amended

complaint and the accompanying response to this Order so that the Court can determine

whether each claim is timely.

           3. Claims against Courts

       Even if Plaintiff’s claims against the “State of Idaho” courts are timely, there are

other considerations that may prevent Plaintiff from proceeding. If the defendant court is

construed as a state entity, the claim is barred by the Eleventh Amendment. See Mt. Healthy

City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977) (recognizing that “whether

the Mt. Healthy Board of Education is to be treated as an arm of the State partaking of the

State’s Eleventh Amendment immunity, or is instead to be treated as a municipal

corporation or other political subdivision to which the Eleventh Amendment does not

extend . . . depends, at least in part, upon the nature of the entity created by state law.”).

       Alternatively, if the court is construed as a county entity, Plaintiff must show that

the execution of an official policy or unofficial custom inflicted the injury of which he

complains. Monell v. Dept. of Soc. Serv. of New York, 436 U.S. 658, 694 (1978). That is,

“a municipality can be found liable under § 1983 only where the municipality itself causes

the constitutional violation at issue.” City of Canton v. Harris, 489 U.S. 378, 385 (1989).

A municipality is not liable for the acts of its employees simply because it is the employer.

Monell, 436 U.S. at 691 (no respondeat superior liability).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 9 of 15




       Required elements of a § 1983 policy-based claim against a municipality or entity

are the following: (1) the plaintiff was deprived of a constitutional right; (2) the

municipality or entity had a custom or policy (which can include training policies); (3) the

custom or policy amounted to deliberate indifference to the plaintiff’s constitutional right;

and (4) the custom policy was the moving force behind the constitutional violation. Mabe

v. San Bernardino County, Dep't of Pub. Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir.

2001) (citing Van Ort v. Estate of Stanewich, 92 F.3d 831, 835 (9th Cir.1996) (internal

quotation marks omitted)).

       Plaintiff has not included sufficient facts to state a policy-based claim against the

county court. He must allege facts showing that the state actors took the unconstitutional

actions because of a policy or custom, and not based solely on their own judgment and

experience. He may amend or omit these claims, as necessary .

       It is not necessarily a constitutional violation if a court decides to deny a litigant in

forma pauperis status, preventing him from proceeding with a claim. The United States

Supreme Court has explained that failing to grant in forma pauperis status in instances of

frivolous filings is not contrary to the Constitution:

              [T]he Court waives filing fees and costs for indigent
              individuals in order to promote the interests of justice. The goal
              of fairly dispensing justice, however, is compromised when the
              Court is forced to devote its limited resources to the processing
              of repetitious and frivolous requests. Pro se petitioners have a
              greater capacity than most to disrupt the fair allocation of
              judicial resources because they are not subject to the financial
              considerations—filing fees and attorney’s fees—that deter
              other litigants from filing frivolous petitions. Id., at 184, 109
              S.Ct., at 996. The risks of abuse are particularly acute with
              respect to applications for extraordinary relief, since such


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 10 of 15




              petitions are not subject to any time limitations and,
              theoretically, could be filed at any time without limitation. In
              order to prevent frivolous petitions for extraordinary relief
              from unsettling the fair administration of justice, the Court has
              a duty to deny in forma pauperis status to those individuals who
              have abused the system. Under the circumstances of this case,
              we find it appropriate to deny in forma pauperis status to
              petitioner in this and all future petitions for extraordinary
              relief.

In re Sindram, 498 U.S. 177, 180 (1991).

       Plaintiff has not provided enough facts to state a policy-based claim against the

county courts. He must state each specific instance in which he was denied in forma

pauperis status, providing the “who, why, when, where, and how” of each denial. He must

also show how a policy or custom caused his in forma pauperis status to be denied, rather

than that the judge determined, without reference to a policy or adherence to a custom, that

Plaintiff’s case was frivolous or failed to state a claim upon which relief can be granted.

           4. Claims against the State of Idaho

       The Eleventh Amendment prohibits a federal court from entertaining a civil rights

lawsuit brought by a citizen against a state, unless that state waives its sovereign immunity.

Hans v. Louisiana, 134 U.S. 1, 16-18 (1890). The Supreme Court has consistently applied

the Eleventh Amendment’s jurisdictional bar to states and state entities “regardless of the

nature of the relief sought.” See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89,

100 (1984). Therefore, Plaintiff cannot sue the “State of Idaho” or the courts as state entities

in this federal action, and claims against this Defendant will be dismissed. They should not

be included in an amended complaint.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 11 of 15




          5. Claims Against Individuals

       While Plaintiff generally asserts that the ICPP director and members, his probation

officer, and the polygraph examiner violated his constitutional rights, the claims are too

vague to permit him to proceed. In his amended complaint, he must begin with the first

Defendant, Olivia Craven, and provide the “why, when, where, and how” of each alleged

constitutional violation. After briefing stating the facts underlying each instance in which

Defendant Craven allegedly violated Plaintiff’s rights, Plaintiff should then move on to the

next Defendant and outline all of the facts that constitute each allege constitutional

violation. Plaintiff should follow this same procedure for each Defendant. Claims that are

clearly outside the statute of limitations should not be included in the amended complaint.

          6. Other Potential Barriers to Plaintiff’s Causes of Action

       In one of Plaintiff’s state court actions, the court determined that his claims were

untimely, and that equitable tolling did not apply. In another, the court determined that

Plaintiff does not have the rights he asserts. As a result, Plaintiff may face Rooker-Feldman

and res judicata procedural bars in federal court.

                 A. Challenges to State Court Actions that Have Concluded

       Federal courts cannot hear anew claims already adjudicated by the state courts.

Whether federal subject matter jurisdiction exists is a question of law. Nike, Inc. v.

Comercial Iberica de Exclusivas Deportivas, S.A., 20 F.3d 987, 990 (9th Cir. 1994). A

federal district court has no jurisdiction “over challenges to state-court decisions, in

particular cases arising out of judicial proceedings, even if those challenges allege that the

state court’s action was unconstitutional.” District of Columbia Court of Appeals v.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 12 of 15




Feldman, 460 U.S. 462, 486 (1983). “This rule applies even though ... the challenge is

anchored to alleged deprivations of federally protected due process and equal protection

rights.” Id. at 486 (internal citation omitted). See also Rooker v. Fidelity Trust Co., 263

U.S. 413 (1923)(holding that lower United States federal courts may not sit in direct review

of state court decisions). Rather, under 28 U.S.C. § 1257, “the proper court in which to

obtain such review is the United States Supreme Court.” Worldwide Church of God v.

McNair, 805 F.2d 888, 890 (9th Cir. 1986). This rule of law is known as the “Rooker-

Feldman doctrine.”

       The Rooker-Feldman doctrine “bars federal courts from exercising subject matter

jurisdiction over a proceeding in which a losing part in state court essentially seeks

“appellate review” of the state judgment, “based on the losing party’s claim that the state

judgment itself violates the loser’s federal rights.” Doe v. Mann, 415 F.3d 1038, 1041 (9th

Cir. 2005) (citation and punctuation omitted). The doctrine bars not only issues heard in

the state court action, but “any issue raised in the suit that is ‘inextricably intertwined’ with

an issue resolved by the state court in its judicial decision.” Mann, 415 F.3d at 1042 (citing

Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir. 2003)).

       Therefore, if any of Plaintiff’s claims have already been adjudicated in state court

and Plaintiff seeks to overturn that judgment, Plaintiff cannot proceed here. These types of

claims should be omitted from any amended complaint.

                B. Claim and Issue Preclusion

       Alternatively, if Plaintiff is not challenging the state court judgment itself, but

bringing new claims that are the same or similar to those adjudicated in a prior case, those


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
         Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 13 of 15




claims, as well as those that could have been brought, may be barred by res judicata. The

doctrine of res judicata ensures the finality of decisions, conserves judicial resources, and

protects litigants from multiple lawsuits; consistent with these principles, a federal court

may examine the res judicata effect of that prior judgment sua sponte. McClain v. Apodaca,

793 F.2d 1031, 1032B33 (9th Cir. 1986).

        Res judicata principles apply in § 1983 actions. Migra v. Warren City Sch. Dist. Bd.

of Educ., 465 U.S. 75 (1984). “[P]rior state judgments have full preclusive effect even if

the plaintiff had no opportunity to litigate the claim in a federal forum.” Hawkins v. Risley,

984 F.2d 321, 322 (9th Cir. 1993). Federal courts apply state law to determine whether

preclusion based on prior state judgment should be applied in federal court. Hardwick v.

Cty. of Orange, 980 F.3d 733, 743 (9th Cir. 2020).

        Res judicata includes two legal concepts—issue preclusion (collateral estoppel) and

claim preclusion. Berkshire Investments, LLC v. Taylor, 278 P.3d 943, 951 (Idaho 2012).

Either or both may be applied to bar a litigant from obtaining a “re-do.”

        Issue preclusion bars re-litigation of an issue previously determined in another case

when:

               (1) the party against whom the earlier decision was asserted
               had a full and fair opportunity to litigate the issue decided in
               the earlier case; (2) the issue decided in the prior litigation was
               identical to the issue presented in the present action; (3) the
               issue sought to be precluded was actually decided in the prior
               litigation; (4) there was a final judgment on the merits in the
               prior litigation; and (5) the party against whom the issue is
               asserted was a party or in privity with a party to the litigation.

Stoddard v. Hagadone Corp., 207 P.3d 162, 167 (Idaho 2009).



INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
        Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 14 of 15




       Claim preclusion “bars a subsequent action between the same parties upon the same

claim or upon claims relating to the same cause of action.” Id. (quotation and punctuation

omitted). Under this doctrine, a claim is precluded if it could have been brought in the

previous action (regardless of whether it was actually brought) and when:

              (1) the original action ended in final judgment on the merits,
              (2) the present claim involves the same parties [or their privies]
              as the original action, and (3) the present claim arises out of the
              same transaction or series of transactions as the original action.

Ticor Title Co. v. Stanion, 157 P.3d 613, 618–20 (Idaho 2007); D.A.R., Inc., v. Sheffer, 997

P.2d 602, 605 (Idaho 2000).

       Because Plaintiff has litigated his issues and claims many times before, it is possible

that res judicata may bar him from litigating the same issues or claims in this action.

Plaintiff’s amended complaint should contain sufficient factual allegations for the Court to

determine whether his claims or issues have already been decided by the state courts. Any

amended complaint should state the reasons why a claim or issue that was decided by the

state courts is not barred by res judicata.

           7. Conclusion

       Plaintiff cannot proceed. The Court will permit Plaintiff to file a response to this

Order to address the procedural issues set forth above and show that he should be permitted

to proceed on some or all of his claims. Providing copies of the pleadings, motions, and

denial orders as exhibits to his response would also be helpful to the Court.

       If Plaintiff has no facts showing that his claims accrued in or after January 2018 or

no facts showing his untimely filing should be excused, he should file a notice of voluntary



INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
        Case 1:20-cv-00037-DCN Document 4 Filed 02/09/21 Page 15 of 15




dismissal. If he believes that any of his claims are not barred by the statute of limitations,

he may file an amended complaint.

                                           ORDER

       IT IS ORDERED:

       1. Plaintiff’s in forma pauperis application (Dkt. 1) is GRANTED.

       2. Plaintiff must file (1) an amended complaint, (2) a motion to review the

          amended complaint, and (3) a procedural issues response to this Order,

          within 60 days after entry of this Order.

       3. Plaintiff is warned that, if he does not file an amended complaint or

          anything further within the time frame specified above, his entire case

          will be dismissed with prejudice under Federal Rule of Civil Procedure

          41(b) for failure to prosecute. Plaintiff may, in the alternative, file a notice

          of voluntary dismissal within 60 days after entry of this Order.


                                                   DATED: February 9, 2021


                                                   _________________________
                                                   David C. Nye
                                                   Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
